ANDERSON, J.
This is a statutory action of ejectment. Both parties claim title to the land through a common source, John S. Curtis; the plaintiff claiming through a deed made in December, 1900, but which was not recorded until September, 1905. The defendant claims under a deed from the said John S. Curtis to Otwell et al., executed on January 3, 1902. If the deed made by the said John S. Curtis to the plaintiff’s predecessor in title in 1900 was valid as against this defendant and those under whom he claims title, then the plaintiff proved a superior title, as the said John S. Curtis had parted with the legal title when he made the deed to Otwell et al. in 1902.
It is suggested, however, that, as the said deed of 1000 was not recorded when the deed of 1902 was made, said first deed was void as to the grantees in the deed of 1902-7. It must be observed that section 3383 of the Code of 1907 is intended to protect purchasers for value and not those who get a subsequent deed without a valuable consideration. Indeed, the deed shows upon its face that it was- for a mere nominal consideration. Therefore, the plaintiff would have been entitled to the general charge but for the fact hereinafter discussed. Nor could those holding under Otwell et al. claim that the deed of 1900 was void under the statute, as said deed was on record when the subsequent deeds were made.
The undisputed evidence shoAvs that the defendant and those under whom he claims were in the adverse possession of the land when the deeds to plaintiff and her iinmediate grantor were executed. These deeds w'eré, 'therefore, invalid as to this defendant, and this fact justified the trial court in giving the general charge *130for the defendant.—Mahan v. Smith, 151 Ala. 482, 44 South. 375, and cases there cited. It is true that this rule has been abolished by section 3839 of the Code of 1907, but it has been several times held by this court that said -section did not apply to deeds made before the adoption of the present Code.—Grant v. Nations, 172 Ala. 83, 55 South. 310; Seabury v. Hemley, 174 Ala. 116, 56 South. 530; Singleton v. Jackson, Infra, 59 South. 45.
The rulings of the trial court upon the evidence, as excepted to by the appellant, whether right or wrong, did not relate to any matters that could change the result, and, if there was error, it was error without injury. The judgment of the circuit court is affirmed.
Affirmed.
All the Justices concur.